Exhibit 10.4

[Semtech logo]

FORM OF

LONG-TERM STOCK INCENTIVE PLAN

PERFORMANCE UNIT AWARD CERTIFICATE

THIS AWARD is made this [Date] (the “Award Date”) by Semtech Corporation, a
Delaware corporation (the “Company”), to [Name] (the “Participant”).

R E C I T A L S

A. The Company has established the Company’s Long-Term Stock Incentive Plan (the
Plan”) in order to provide employees and directors of the Company with an
opportunity to acquire shares of the Company’s common stock, par value $0.01 per
share (the “Common Stock”).

B. The Plan Administrator has determined that it would be in the best interests
of the Company and its stockholders to grant the performance unit award (the
“Award”) described in this Award Certificate to the Participant as compensation,
as an inducement to remain in the service of the Company, and as an incentive
for increasing efforts during such service.

NOW, THEREFORE, this Award is made on the following terms and conditions:

1. Definitions and Incorporation. The terms used in this Award Certificate shall
have the meanings given to such terms in the Plan. The Plan is hereby
incorporated in and made a part of this Award Certificate as if fully set forth
herein.

2. Award of Performance Units. Pursuant to the Plan, the Company hereby awards
to the Participant as of the date hereof an Award with respect to [Number]
performance units (subject to adjustment in accordance with Section 3(d) of the
Plan) (the “Performance Units”), which Performance Units are restricted and
subject to forfeiture on the terms and conditions hereinafter set forth. As used
herein, the term “performance unit” shall mean a non-voting unit of measurement
which is deemed solely for purposes of calculating the amount of payment under
the Plan and this Award Certificate to be equivalent to one outstanding share of
the Company’s Common Stock (subject to adjustment in accordance with
Section 3(d) of the Plan. The Performance Units shall be used solely as a device
for the determination of the payment to eventually be paid to the Participant if
such Performance Units vest pursuant to Sections 4 or 7 hereof. The Performance
Units shall not be treated as property or as a trust fund of any kind.

3. Limitations on Rights as a Shareholder/Dividends and Voting. The Participant
shall have no rights as a shareholder of the Company, no dividend rights and no
voting rights, with respect to the Performance Units and any shares of Common
Stock underlying such Performance Units.

4. Vesting. Subject to Sections 6 and 7 below, the Award shall vest and become
nonforfeitable based on the Company’s achievement of the performance goals set
forth on Exhibit A attached hereto for the Performance Period (as defined
below). The number of Performance Units that vest and become payable under the
Award shall be determined based on

 

1 of 7



--------------------------------------------------------------------------------

the level of results or achievement of the targets set forth on Exhibit A.
Subject to Section 7, any Performance Units subject to the Award that do not
vest in accordance with Exhibit A shall terminate as of the last day of the
Performance Period. Except as otherwise expressly provided herein, the
Participant has no right to pro-rated vesting with respect to the Award if his
or her services terminates before any applicable vesting date with respect to
the Award (regardless of the portion of the vesting period the Participant was
actually in the service of the Company and/or any of its subsidiaries). For
purposes of this Award Certificate, the “Performance Period” shall mean the
period of [number] years covering [identify fiscal period(s)].

5. Timing and Manner of Payment of Performance Units. Subject to Sections 6, 7
and 8 below, upon or as soon as practicable after the last day of the
Performance Period, but in all events by the 15th day of the third calendar
month following the calendar month in which the last day of the Performance
Period occurs, the Company shall (i) deliver to the Participant a number of
shares of Common Stock (either by delivering one or more certificates for such
shares or by entering such shares in book entry form, as determined by the Plan
Administrator in its discretion) equal to one-half (1/2) of the number of
Performance Units subject to the Award that had vested as of the last day of the
Performance Period, and (ii) make a cash payment to the Participant with respect
to the remaining one-half (1/2) of the number of Performance Units that had
vested as of the last day of the Performance Period in an amount equal to
(i) the per-share closing price of a share of Common Stock on the last day of
the Performance Period, multiplied by (ii) one-half (1/2) of the number of
Performance Units that had vested as of the last day of the Performance Period.
The Company’s obligation to deliver shares of Common Stock or otherwise make
payment with respect to vested Performance Units is subject to the condition
precedent that the Participant or other person entitled under the Plan to
receive any shares or any such payment with respect to the vested Performance
Units deliver to the Company any representations or other documents or
assurances required pursuant to Section 5(b) of the Plan. The Company may, in
its sole discretion, either ignore fractional share interests or settle them in
cash.

6. Effect of Termination of Employment or Services. If the Participant ceases to
be employed by or ceases to provide services to the Company or any of its
subsidiaries, the following rules shall apply (the last day that the Participant
is employed by or provides services to the Company or any of its subsidiaries is
referred to as the Participant’s “Separation Date”):

 

  (a) other than as expressly provided below in this Section 6, the
Participant’s Performance Units, to the extent unvested on the Separation Date,
shall terminate on the Separation Date; and

 

  (b)

if the termination of the Participant’s employment or services is as a result of
the Participant’s death or “Disability” (as defined below), (a) the
Participant’s Performance Units, to the extent not previously terminated as of
the Separation Date, shall continue to be eligible to vest following the
Separation Date in accordance with Exhibit A; (b) the Participant’s Performance
Units shall be subject to pro-rata vesting such that the number of Performance
Units subject to the Award that shall become vested as of the last day of the
Performance Period shall equal (i) the number of Performance Units subject to
the Award that would have become vested as of the last day of the Performance
Period in accordance

 

2 of 7



--------------------------------------------------------------------------------

 

with Exhibit A (assuming no termination of employment had occurred), multiplied
by (ii) a fraction, the numerator of which shall be the number of whole months
during the Performance Period the Participant was employed by or rendered
services to the Company or one of its subsidiaries, and the denominator of which
shall be [number of months in Performance Period], and (c) any Performance Units
subject to the Award that do not vest in accordance with the foregoing clause
(b) shall terminate as of the last day of the Performance Period.

If any unvested Performance Units are terminated hereunder, such Performance
Units shall automatically terminate and be cancelled as of the applicable
termination date without payment of any consideration by the Company and without
any other action by the Participant, or the Participant’s beneficiary or
personal representative, as the case may be.

For purposes of this Award Certificate, “Disability” means a “total and
permanent disability” within the meaning of Section 22(e)(3) of the Code or as
otherwise determined by the Plan Administrator.

7. Effect of Change in Control. In the event of the occurrence, at any time
after the Award Date and prior to the end of the Performance Period, of an event
described in Sections 3(d)(i) or (ii) of the Plan (which generally covers
certain mergers or similar reorganizations) that the Company does not survive
(or does not survive as a public company in respect of its Common Stock) or a
Change in Control (as defined below) (an “Acceleration Event”), then, unless the
Plan Administrator has made a provision for the substitution, assumption,
exchange or other continuation or settlement of the Award or the Award would
otherwise continue in accordance with its terms in the circumstances, the
Performance Period shall terminate immediately prior to such Acceleration Event,
and the number of Performance Units subject to the Award that shall vest upon
such Acceleration Event shall be determined in accordance with Exhibit A based
on the Company’s actual performance for the shortened Performance Period and
after pro-rating the performance goals set forth on Exhibit A to reflect the
shortened Performance Period. Any Performance Units subject to the Award that do
not vest after giving effect to the preceding sentence shall terminate as of the
occurrence of such Acceleration Event. For purposes hereof, a “Change in
Control” shall mean (i) a merger or consolidation in which the stockholders of
the Company immediately prior to such merger or consolidation do not hold,
immediately after such merger or consolidation, more than 50% of the combined
voting power of the surviving or acquiring entity (or parent corporation
thereof), or (ii) the sale of substantially all of the assets of the Company or
assets representing over 50% of the operating revenues of the Company, or
(iii) any person shall become the beneficial owner of over 50% of the Company’s
outstanding Common Stock or the combined voting power of the Company’s then
outstanding voting securities entitled to vote generally, or become a
controlling person as defined in Rule 405 promulgated under the Securities Act.

8. Section 409A. Notwithstanding anything to the contrary herein or in the Plan,
if the Participant is a “specified employee” within the meaning of Section 409A,
and, as a result of that status, any portion of the payments hereunder would
otherwise be subject to taxation pursuant to Section 409A of the Code, the
Participant shall not be entitled to any payments upon a separation from service
until the earlier of (i) the date which is six (6) months after his or her
separation from service for any reason other than death, or (ii) the date of the
Participant’s death; provided that the first such payment thereafter shall
include all amounts that would have been paid earlier but for such six (6) month
delay.

 

3 of 7



--------------------------------------------------------------------------------

9. Non-transferability of Award. This Award is personal and, prior to the time
they have become vested pursuant to Sections 4 or 7 hereof, neither the
Performance Units nor any rights hereunder may be transferred, assigned, pledged
or hypothecated by the Participant in any way (whether by operation of law or
otherwise), other than by will or the laws of descent and distribution, nor
shall any such rights be subject to execution, attachment or similar process.
Except as otherwise provided herein, any attempted alienation, assignment,
pledge, hypothecation, attachment, execution or similar process, whether
voluntary or involuntary, with respect to all or any part of the Participant’s
unvested rights under this Award, shall be null and void.

10. No Right to Continued Employment or Service. The vesting schedule requires
continued employment or service through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under the Award. Partial employment or service, even if
substantial, during any vesting period will not entitle the Participant to any
proportionate vesting or avoid or mitigate a termination of rights and benefits
upon or following a termination of services as provided in Section 6 above.
Nothing contained in the Plan or the Award constitutes a continued employment or
service commitment by the Company, confers upon the Participant any right to
remain in the employ of or service to the Company, interferes with the right of
the Company at any time to terminate such employment or services, or affects the
right of the Company to increase or decrease the Participant’s other
compensation. By accepting this Award, the Participant acknowledges and agrees
that (a) any person who is terminated before full vesting of an award, such as
the one granted to the Participant by this Award Certificate, could attempt to
argue that he or she was terminated to preclude vesting; (b) the Participant
promises never to make such a claim; (c) except as otherwise expressly provided
herein, in any event, the Participant has no right to pro-rated vesting with
respect to the Award if his or her services terminates before any applicable
vesting date with respect to the Award (regardless of the portion of the vesting
period the Participant was actually in the service of the Company and/or any of
its subsidiaries).

11. Tax Consequences.

(a) Tax Consultation. The Participant understands that he or she may suffer
adverse tax consequences as a result of his or her acceptance of the Award. The
Participant represents that he or she has consulted with any tax consultants he
or she deems advisable in connection with the acceptance of the Award and that
he or she is not relying on the Company for any tax advice. By accepting this
Award, the Participant acknowledges that he or she shall be solely responsible
for the satisfaction of any taxes that may arise (including taxes arising under
Section 409A of the Code), and that the Company shall not have any obligation
whatsoever to pay such taxes.

(b) Withholding. Upon or in connection with any payment in respect of the Award,
the Company shall first deduct from any cash portion of such payment the full
amount of any taxes which the Company may be required to withhold with respect
to such payment, and to the extent the aggregate cash portion of such payment is
in sufficient to satisfy the Company’s applicable withholding obligations, the
Company shall then automatically reduce the number of

 

4 of 7



--------------------------------------------------------------------------------

any shares of Common Stock to be delivered in payment by (or otherwise
reacquire) the appropriate number of whole shares, valued at their then fair
market value (as determined under the Plan), to satisfy any remaining
withholding obligations of the Company with respect to such payment, at the
minimum applicable withholding rates. In the event that the Company cannot
legally satisfy such withholding obligations by reduction of shares, or in the
event that the withholding procedure described in the preceding sentence is
insufficient to satisfy the Company’s applicable withholding obligations with
respect to any payment under the Award, the Company shall be entitled to require
a cash payment by or on behalf of the Participant and/or to deduct from other
compensation payable to the Participant any sums required by federal, state or
local law to be withheld with respect to such payment. The Participant agrees to
take any further actions and execute any additional documents as may be
necessary to effectuate the provisions of this Section 11.

12. Adjustments Upon Specified Events. Upon the occurrence of certain events
relating to the Company’s stock contemplated by Section 3(d) of the Plan, the
Plan Administrator shall make adjustments in accordance with such section in the
number of Performance Units then outstanding and the number and kind of
securities that may be issued in respect of the Award. Furthermore, the
Administrator shall adjust the performance measures and performance goals
referenced in Exhibit A hereof to the extent (if any) it determines that the
adjustment is necessary or advisable to preserve the intended incentives and
benefits to reflect (1) any material change in corporate capitalization, any
material corporate transaction (such as a reorganization, combination,
separation, merger, acquisition, or any combination of the foregoing), or any
complete or partial liquidation of the Company, (2) any change in accounting
policies or practices, (3) the effects of any special charges to the Company’s
earnings or (4) any other similar special circumstances.

13. Severability. In the event that any provision or portion of this Award
Certificate shall be determined to be invalid or unenforceable for any reason,
in whole or in part, in any jurisdiction, the remaining provisions of this Award
Certificate shall be unaffected thereby and shall remain in full force and
effect to the fullest extent permitted by law in such jurisdiction, and such
invalidity or unenforceability shall have no effect in any other jurisdiction.

14. Binding Effect. This Award Certificate shall extend to, be binding upon and
inure to the benefit of the Participant and the Participant’s legal
representatives, heirs, successors and assigns (subject, however, to the
limitations set forth in Section 9 with respect to the transfer of this Award
Certificate or any rights hereunder or of the Performance Units), and upon the
Company and its successors and assigns, regardless of any change in the business
structure of the Company, be it through spinoff, merger, sale of stock, sale of
assets or any other transaction.

15. Notices. Any notice to the Company contemplated by this Award Certificate
shall be addressed to it in case of its President; and any notice to the
Participant shall be addressed to him or her at the address on file with the
Company on the date hereof or at such other address as he or she may hereafter
designate in writing.

16. Entire Agreement. This Award Certificate, together with the Plan,
constitutes the entire understanding between the Company and the Participant
with regard to the subject matter of this Award Certificate. They supersede any
other agreements, representations or understandings (whether oral or written and
whether express or implied) which relate to the subject matter of this Award
Certificate.

 

5 of 7



--------------------------------------------------------------------------------

17. Waiver. The waiver of any breach of any duty, term or condition of this
Award Certificate shall not be deemed to constitute a waiver of any preceding or
succeeding breach of the same or of any other duty, term or condition of this
Award Certificate.

18. Interpretation. The interpretation, construction, performance and
enforcement of the terms and conditions of this Award Certificate and the Plan
shall lie within the sole discretion of the Plan Administrator, and the Plan
Administrator’s determinations shall be conclusive and binding on all interested
persons.

19. Choice of Law; Arbitration. This Award Certificate shall be governed by, and
construed in accordance with, the laws of the State of California (disregarding
any choice-of-law provisions). Any dispute or disagreement regarding the
Participant’s rights under this Award Certificate shall be settled solely by
binding arbitration in accordance with applicable rules of the American
Arbitration Association.

20. Construction. It is intended that the terms of the Award will not result in
the imposition of any tax liability pursuant to Section 409A of the Code. This
Award Certificate shall be construed and interpreted consistent with that
intent.

 

SEMTECH CORPORATION,

a Delaware corporation

By:  

 

  [an authorized officer]     June 2007

 

6 of 7



--------------------------------------------------------------------------------

LOGO [g64723logo1.jpg]

EXHIBIT A

PERFORMANCE GOALS

[Date of Award]

Subject to Sections 6 and 7, the Award shall vest and become nonforfeitable with
respect to the percentage of the total number of Performance Units subject to
the Award (subject to adjustment under Section 3(d) of the Plan) set forth in
the chart below based on [items to be measured] for the Performance Period.

If [any of the items to be measured] is between two of the performance levels
indicated below, the percentage of the Performance Units that will vest will be
determined based on lineal interpolation between the two performance levels. Any
Performance Units that do not vest based on the performance requirements set
forth in this Exhibit A will automatically terminate as of the last day of the
Performance Period.

[INSERT CHART]

 

7 of 7